BELCHER, Commissioner.
The appellants were separately charged by information with unlawfully carrying a pistol.
By agreement these cases were tried together before the court without a jury upon a plea of not guilty. They were found guilty and the punishment against each of them was assessed at ninety days in jail.
On arriving at the scene of a disturbance, in response to a call, Officers Adams and Womack found five men getting into an automobile. The appellant Salas, who was sitting on the right side of the front seat, opened the door and began backing out with his hands around his waistline. Officer Adams testified that he noticed Salas “toss his right arm” toward the floor board of the rear of the car. Immediately after appellant Salas had gotten out of the car Officer Adams found a pistol containing 7 live shells on the floor board in the back of the car.
At the time the officers approached the car, the appellant Ramirez was seated under the steering wheel on the driver’s side. On a further search of the car Officer Adams found a pistol containing 6 live shells under the front seat on the driver’s side.
*792The appellants did not testify or offer any evidence. No brief has been filed by either appellant.
The evidence is sufficient to support the convictions and no error appearing the judgments are affirmed.
Opinion approved by the Court.